 602DECISIONSOF NATIONAL LABOR RELATIONS BOARDMcGaw Laboratories,a Division of American HospitalSupply Corporation and Wayne D. Sturm.Case 31-CA-3497chargingWayne D. Sturm- Respondent has admitted thedischarge, but contends that it was lawful.Upon the entire record, my observation of the witnesses,and the briefs filed by the parties, I make the following:October 25, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn June 5, 1973, Administrative Law Judge Mau-riceAlexandre issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfiled an answering brief to the Respondent's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders thatMcGaw Laboratories, a Division ofAmerican Hospital Supply Corporation, Glendale,California, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd. 188-F.2d 362 (C.A. 3). We have carefully examined the record and findno basis for reversing his findings.DECISIONMAURICEALEXANDRE, Administrative Law Judge: Thiscase was tried before me in Los Angeles, California, onMarch 29, 1973, upon a complaint issued February 20,1973,' alleging that Respondent had violated Section 8(a`)(1)of the National Labor Relations Act, as amended, by dis-iBased upon an original and an amended charge filed on December 19,1972, and February 6, 1973,respectivelyFindings and Conclusions 2The Contentions of the PartiesRespondent is an Illinois corporation engaged in the busi-nessof manufacturing hospital supplies at various locations,including one in Glendale, California. On December 18,1972,3Warehouse Manager Wyatt discharged employeeSturm, the Charging Party. The record establishes, and theGeneral Counsel does not deny, that Sturm was guilty ofconsiderablemisconduct.However, Respondent admitsthat the discharge was motivated not only by Sturm's mis-conduct, but also by the fact that on December 14 he sug-gested to several employees that they stop work and leavewith him at 4 p.m., the usual quitting time, rather than workovertime as requested by Respondent.It is,well settled that the Act forbids a discharge which ismotivated in part by an illegal reason. See, for example,Betts Baking Co. v. N.L.KB.,380 F.2d 199, 203 (C.A. 10,1967);N.L.R.B. v. Great Eastern Color Lithographic Corp.,309 F.2d 352, 355 (C.A. 2, 1962), cert. denied 373 U.S. 950(1963). The General Counsel contends that Sturm's sugges-tion constituted protected concerted activity and, therefore,that it was an unlawful reason for discharge. Respondentargues that the suggestion involved neither concerted norprotected activity, and hence that the discharge was lawful.The EvidenceThe evidence relating to Sturm's suggestionis asfollows.Respondent's employees include warehousemen and truck-drivers. At the time of his discharge, Sturm was employedas a so-called emergency, truckdriver, i.e., it was his respon-sibility to deliver emergency orders and to work in the ware-house when there were no such orders. It is undisputed thatRespondent requested the warehousemen to volunteer forovertime work on certain days, that they complied with suchrequests, but that a number of them disliked overtime work,that they frequently complained about it to each other, andthat on a number of occasions they requested Respondentto increase the staff. The record establishes that Sturm wasone of those who worked overtime` and who complainedabout the shortage of employees.4 The record also showsthat Sturm disliked working in the warehouse and preferredto deliver orders.About 2:30 p.m. on December 14, a number of warehouseemployees, including Sturm, met informally with PersonnelDirector Trauthen and complained about a shortage of helpin the warehouse. A few minutes later, Vice President'2No issue of commerce is presented.The complaint alleges and theansweradmits facts which, I find,establish that Respondent is an employer engagedin commerce and in operations affecting commerce within the meaning ofthe Act3All dates referred to hereafter relate to 1972 unless otherwise stated.4Warehouse Manager Wyatt testified that Sturm liked and requestedovertime206 NLRB No. 69 McGAW LABORATORIESHamm approached the group and requested that the meet-ing be postponed because a number of late orders had justcome in and needed attention. The employees disbandedand returned to work. Sturm testified that about 3:45 p.m.employees Lawrence and Leroy Baron, both of whomworked in the warehouse,cameto him and suggested thatthey leave at 4 p.m. At another point, Sturm testified thathe made the suggestion to Baron. Baron denied that heasked Sturm to leave, and testified that it was Sturm whomade thesuggestionto him. Accordingto Baron, Sturmstated that everyone was going to leave at 4 p.m. and askedwhether Baron wished to join them, and that Baron repliedthat he would go if all went. In view of Sturm's inconsistenttestimony relating to Baron, I credit the latter. However, Icredit Sturm's testimony that Lawrence made the sugges-tion to him, since Lawrence did not testify and the saidtestimony by Sturm is not contradicted. Sturm testified thathis understandning of the reason why the suggestion was .made to him was the excessive amount of overtime in thewarehouse due to a lack of manpower, and the dislike forovertime on the part of many employees.Sturm further testified that he made the same suggestiontoWarehousemen Scott, Larkin, and Bushman. Scott testi-fied that Sturm told him that the rest of the employeesplanned to leave at 4 p.m. and asked him whether he wouldleave if they did. Larkin testified that at the time Sturmmade the suggestion to him, the latter stated that the work-load was "pretty heavy," that the orders had come in late,and that "he didn't think they should be that latein comingout and keepingus onovertime." Bushman did not testify.Sturm testified that he gave the employees no reason for hissuggestion.He further testified that Scott and Bushmanreplied that they would leave if everybody else did, thatLardin rejected the suggestion, and that all of the employ-ees, including Sturm, remained and worked beyond 4 p.m.On December 18, Warehouse Manager Wyatt returnedfrom a short vacation, and was informed by Acting Supervi-sor Kennedy that Sturm had tried to get Employees Larkin,Bushman,Scott, and Baron to walk out at 4 p.m. Aftertalking to the said employees and reviewing Sturm's file,Wyatt discussed Sturm's shortcomings with Vice PresidentHamm and recommended that Sturm be discharged. Hammreported the situation to Personnel Director Trauthen who,after reviewing Sturm's file, agreed to the discharge. Hammthen informed Wyatt that Sturm should be discharged, andWyatt proceeded to discharge him. Wyatt testified thatwhen he asked Sturm why he had requested employees toleave at 4 p.m., Sturm replied that "he was upset with man-agement," that "he thought he could get back at them bygetting everybody to walk out of the warehouse," that this"would hurt the customers and this would upset manage-ment." According to Wyatt, Sturm did not disclose why hewas upset with management, Sturm denied making suchstatements. I credit Sturm, whose testimony was more con-vincing.Subsequent to this discharge, Sturm went to see Trau-then. The latter testified that when he asked Sturm why hehad requested employees to leave at 4 p.m., Sturm repliedthat he was irritated because he was employed as a truckdri-ver, but was required to work in the warehouse. Sturm testi-fied that he told Trauthen that he was trying to show thatthe warehouse was undermanned.603AnalysisInPolytech, Incorporated, 195NLRB 695, the Board heldthat a single concerted refusal to work overtime is presump-tively a protected strike activity, and that the presumptionis rebutted only when the evidence demonstrates that thestoppage is part of a plan or pattern of intermittent actionwhich is inconsistent with a genuine strike. This rationalenecessarily applies to an attempt to induce a strike. Ap-plying such rationale to the instant case, I find that Sturm'ssingle attempt to induce other employees to strike was pre-sumptively protected, and that there is nothing to show thatitwas part of a plan or pattern of intermittent action incon-sistent with a genuine strike. And since Sturm's attempt wasadmittedly one of the reasons for his discharge, I find thatthe discharge violated Section 8(a)(l) of the Act.Respondent contends that Sturm's suggestion to leave didnot constitute concerted activity because, unlike the situa-tion in thePolytechcase, none of the employees walked out.According to Respondent, Sturm's suggestion involved theact of a single employee and not the concerted activity ofemployees within the meaning of the Act. This argument iswithout merit. In requesting employees to leave at 4 p.m. onDecember 14, Sturm was attempting to induce group ac-tion.5 Accordingly, I find his suggestion involved concertedactivity.Signal Oil Co. v. N.L.R.B.,390 F.2d 338 (C.A. 9,1968);Ross Valley Savings & Loan Assn.,194 NLRB 270.Respondent further argues that Sturm's suggestion toleave did not constitute concerted activity because he wasconcerned about a personal problem unrelated to the com-plaintsof other employees about overtime work, i.e.,Sturm's dislike for warehouse work. It is not at all clear fromthe record that Sturm did not share the other employees'concern about overtime work in the warehouse.6 But evenassuming,arguendo,that Sturm's purpose in seeking groupaction was not identical with that of/ other employees, thiswould not remove his suggestion from the category of con-certed activity. Employees who act in concert do not neces-sarily do so for the same reason. Some may be seekinghigher wages. Others may want shorter hours or greaterfringe benefits. Still others may make common cause "in thehope of reciprocal support at a later time."Signal Oil andGas Co.,160 NLRB 644, 649, enfd. 390 F.2d 338 (C.A. 9,1968).Where, as here, the activity is aimed at improvingconditions of employment of the group involved, it consti-5Although Sturm gave the employees no reason for his request to leave at4 p.m., and although there is nothing to show that Lawrence stated anyreason to Sturm, I have little doubt, and find, that Sturm and the otheremployees understood that the purpose behind the suggestion to leave wasto bring home to Respondent the employees'strong feelings concerning theneed for additional help at the warehouse Employees had complained on anumber of occasions to each other and to Respondent about-the need formore help.Very shortlybefore the suggestion to leave was made, employeeshad complained to Trauthenabout theneed for more help, and Hamm hadrequested them to return to work because late orders had arrived. Baronapparently needed no explanation for the suggestion to leave, since he agreedtobgo if all the other employees leftIf, in testifying that Sturm liked and requested overtime, Wyatt meantovertime in the warehouse,Ido not credit his testimony in view of theundisputed fact that Sturm disliked warehouse work 604DECISIONSOF NATIONALLABOR RELATIONS BOARDtutes concerted activity.'Respondent also contends that Sturm's suggestion wasnot protected by the Act because he was not attempting to'bargain or work for the mutual aid of the group, but ratherwas seeking to hurt Respondent and its customers. If Re-spondent means by this contention that Sturm was merelyseeking revenge because he was required to work in thewarehouse, it is not supported by the record. On the otherhand, if Respondent is contending that the Act prohibitsemployees from attempting to bring pressure upon theiremployer to change the terms and conditions of employ-ment, the contention is without merit. A strike to obtainsuch a change is'an economic weapon designed to cause anemployer to meet the strikers' demands. SeeN.L.R.B. v.Insurance Agents' Union,361 U.S. 477 (1960). The Act pro-tects employees in the right to strike and to attempt toinduce fellow employees to engage in a strike for such apurpose.CONCLUSIONS OF LAW(1) By unlawfully discharging Sturm, as found herein,Respondent engaged in an unfair labor practice^within themeaning of Section 8(a)(1) of the Act.(2)The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDY(b) In any other manner interfering with,restraining orcoercing employees in the exercise of any right guaranteedby the Act.2.Take the following affirmative action:(a)Offer to Wayne D.Sturm,immediate and full rein-statement to his former position or, if that position no lon-ger exists,to a substantially equivalent position, and makehim whole for any loss of earnings he may have suffered byreason of Respondent's discrimination against him, in themanner set forth in the section herein entitled"The Reme-dy,(b) Preserve and make available to the Board or itsagents on request,for examination and copying,all payrollrecords and reports, and all other records necessary to ana-lyze the amount of backpay due and the right of reinstate-ment under the terms of this recommended Order.(c)Post at his place of business in Glendale,California,copies of the attached notice marked"Appendix." 9Copiesof said notice,on forms provided by the Regional Directorfor Region 31, after being signed by a representative of theRespondent,shall be posted immediately upon receiptthereof,and be maintained for 60 consecutive days thereaf-ter in conspicuous places. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced,or covered by any other material.(d)Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order,what stepshave been taken to comply herewith.In order to effectuate the policies of the Act, I find thatit is necessary, and recommend, that Respondent be or-dered to cease and desist from the unfair labor practicefound, and from in any other manner interfering with, re-straining, or coercing its employees.Affirmatively, I recommend that Respondent offer toSturm immediate and full reinstatement to the positionwhich he held at the time of his discharge, without prejudiceto his seniority and other rights and privileges. I furtherrecommend that Respondent make Sturm whole for anyloss of earnings suffered because of the discharge, by payingto him a sum of money equal to that which he would havebeen paid by Respondent from the date of his discharge tothe date on which Respondent offers reinstatement as afore-said, less his net earnings, if any, during the said period. Theloss of earnings under the Order recommended shall becomputed in the manner set forth inF.W. Woolworth Com-pany,90 NLRB 289,and Isis Plumbing & Heating Co.,138NLRB 716.Upon the foregoing conclusions and the entire record,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDERSRespondent, McGaw Laboratories, a Division of Ameri-can Hospital Supply Corporation, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Unlawfully discharging employees or otherwise dis-criminating in regard to their hire, tenure of employment,or any term or condition of employment.7 In view of the above finding, it is unnecessary to resolve the conflictbetween Sturm's testimony and that given by Trauthen.B In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as providedin,Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.9 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Act gives all employeesthese tights;To engage in self-organizationTo form, loin or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or otheraid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with theserights.- McGAW LABORATORIES605WE WILL NOTunlawfully discharge employees,orThisisan official notice and must not be defaced byotherwise discriminate against them.anyone.WE WILL offerto restoreWayne D.Sturm to hisjobThisnotice must remain postedfor 60consecutive daysand pay him forall the wages, if any,which he lostfrom the date of posting and must not be altered,defaced,because of the discrimination against him.or coveredby anyother material. Any questions concerningthis notice or compliancewithits provisions may be direct-McGAw LABORATORIES, A Divi-ed to the Board'sOffice,Federal Building, Room 12100,sIONOFAMERICANHOSPITAL11000Wilshire Boulevard,Los Angeles,California 90024,SUPPLYCORPORATIONTelephone213-824-7357,(Employer)DatedBy(Representative)(Title)